Citation Nr: 0422157	
Decision Date: 08/12/04    Archive Date: 08/20/04	

DOCKET NO.  03-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1961 to September 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's May 2003 notice of disagreement he indicated 
that he had received treatment at the VA Medical Center in 
New Orleans since 1997, and had received emergency room care 
for his feet in 2002.  The record reflects that the most 
recent treatment record from the VA Medical Center in New 
Orleans is dated August 18, 1999.  The veteran also indicated 
his belief that his right foot condition was affected by his 
service connected left foot disorder, as well as having 
existed during his active service.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Records relating to treatment of the veteran's 
right foot should be requested from the VA Medical 
Center in New Orleans from August 19, 1999, until 
the present.  

2.  The veteran should be afforded a VA dermatology 
examination to determine the existence and etiology 
of any currently manifested right foot disorder.  
The claims file must be made available to the 
examiner for review and the examination report 
should reflect that such review was accomplished.  
The examiner is requested to offer an opinion as to 
whether it is as least as likely as not that any 
currently manifested right foot disorder is related 
to active service, or is proximately due to or been 
chronically worsened by the veteran's service-
connected nonspecific dermatosis and tinea pedis of 
the left foot.  If it cannot be determined whether 
the veteran has a right foot disorder that is 
related to active service, or proximately due to or 
been chronically worsened by service-connected left 
foot disorder, without invoking processes relating 
to guesses or judgments based upon mere conjecture, 
the examiner should clearly and specifically so 
specify in the examination report.  

3.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
veteran and his representative should be provided a 
supplemental statement of the case, that includes 
governing law and regulations relating to a claim 
for service connection as secondary to service-
connected disability, and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



